Exhibit 10.7

SUPERVALU INC.

DIRECTORS’ DEFERRED COMPENSATION PLAN

(2009 Statement)

Adopted December 3, 2008

But Effective January 1, 2009

Amended July 17, 2012



--------------------------------------------------------------------------------

SUPERVALU INC.

DIRECTORS’ DEFERRED COMPENSATION PLAN

(2009 Statement)

TABLE OF CONTENTS

Page

 

SECTION 1.   INTRODUCTION AND DEFINITIONS    1   1.1.    New Plan Established   
1      1.1.1.    Antecedents    1      1.1.2.    New Plan Created    1   1.2.   
Unfunded Obligation    2   1.3.    Definitions    2      1.3.1.    Accounts    2
       

(a)    Deferred Cash Account

   2        

(b)    Deferred Stock Account

   2      1.3.2.    Affiliate    3      1.3.3.    Annual Fees    3      1.3.4.
   Beneficiary    3      1.3.5.    Board of Directors    3      1.3.6.    Change
of Control    3      1.3.7.    Code    5      1.3.8.    Common Stock    5     
1.3.9.    Company    5      1.3.10.    Corporate Governance and Nominating
Committee    5      1.3.11.    Deferred Stock Retainer    5      1.3.12.   
Enrollment Window    5      1.3.13.    Fair Market Value    5      1.3.14.   
Interest Crediting Rate    5      1.3.15.    Leadership Development and
Compensation Committee    5      1.3.16.    Participant    6      1.3.17.   
Plan    6      1.3.18.    Plan Administrator    6      1.3.19.    Plan Statement
   6      1.3.20.    Separation from Service    6   1.4.    Prior Rules    6

 

-i-



--------------------------------------------------------------------------------

SECTION 2.  

PARTICIPATION

     7    SECTION 3.   ACCOUNTS      8      3.1.    Class Year Elections      8
        3.1.1.    Class Year Deferral Elections      8         3.1.2.    Class
Year Payment Elections      8         3.1.3.    General Conditions      8     
3.2.    Election Upon Initial Participation      9      3.3.    Subsequent
Changes in Payment Elections      9    SECTION 4.   ACCOUNTS      10      4.1.
   Crediting to Accounts      10         4.1.1.    Deferred Cash Account      10
        4.1.2.    Deferred Stock Accounts      10      4.2.    Other Adjustments
     11         4.2.1.    Taxes      11         4.2.2.    Payments      12     
4.3.    Multiple Sub-Accounts      12      4.4.    Maximum Number of Shares     
12         4.4.1.    Limitation      12         4.4.2.    Recapitalization     
12    SECTION 5.   VESTING      13      5.1.    Vesting         13      5.2.   
Forfeiture for Early Termination      13    SECTION 6.   DISTRIBUTIONS      14
     6.1.    Separation from Service Payments      14         6.1.1.    Form of
Payment      14         6.1.2.    Time of Payment      14         6.1.3.   
Default      14      6.2.    Payment Upon Death      15         6.2.1.   
Continued Installments      15         6.2.2.    Lump Sum      15         6.2.3.
   Pending at Death      15      6.3.    Installment Amounts      15      6.4.
   Generally Applicable Rules      15         6.4.1.    Processing      15     
   6.4.2.    Code §162(m) Delay      15         6.4.3.    Six-Month Delay     
16         6.4.4.    No Spousal Rights      16   

 

-ii-



--------------------------------------------------------------------------------

     6.4.5.    Facility of Payment    16      6.4.6.    Payments in Cash and in
Common Stock    17      6.4.7.    No Other Payment Events    17   6.5.   
Designation of Beneficiaries    17      6.5.1.    Right to Designate    17     
6.5.2.    Failure of Designation    17      6.5.3.    Disclaimers by
Beneficiaries    18      6.5.4.    Definitions    18      6.5.5.    Special
Rules    19 SECTION 7.   FUNDING OF PLAN    21   7.1.    Hedging Investments   
21   7.2.    Corporate Obligation    21 SECTION 8.   AMENDMENT AND TERMINATION
   22   8.1.    Amendment and Termination    22      8.1.1.    Before a Change
of Control    22      8.1.2.    After a Change of Control    22   8.2.    No
Oral Amendments    23   8.3.    Plan Binding on Successors    23 SECTION 9.  
DETERMINATIONS — RULES AND REGULATIONS    24   9.1.    Determinations    24  
9.2.    Rules and Regulations    24   9.3.    Method of Executing Instruments   
24   9.4.    Claims Procedure    24      9.4.1.    Initial Claim    24     
9.4.2.    Notice of Initial Adverse Determinations    25      9.4.3.    Request
for Review    25      9.4.4.    Claim on Review    25      9.4.5.    Notice of
Adverse Determination for Claim on Review    26   9.5.    Rules and Regulations
   26      9.5.1.    Adoption of Rules    26      9.5.2.    Special Rules    26
     9.5.3.    Limitations and Exhaustion    28 SECTION 10.   PLAN
ADMINISTRATION    30   10.1.    The Company    30      10.1.1.    Officers    30
     10.1.2.    Chief Executive Officer    30      10.1.3.    Board of Directors
   30

 

-iii-



--------------------------------------------------------------------------------

  10.2.    Conflict of Interest    30 SECTION 11.   CONSTRUCTION    31   11.1.
   ERISA Status    31   11.2.    IRC Status    31   11.3.    Effect on Other
Plans    31   11.4.    Disqualification    31   11.5.    Rules of Document
Construction    32   11.6.    References to Laws    32   11.7.    Receipt of
Documents    32   11.8.    Effect on Director Status    33   11.9.    Choice of
Law    33   11.10.    Delegation    33   11.11.    Tax Withholding    33  
11.12.    Expenses    33   11.13.    Service of Process    33   11.14.   
Spendthrift Provision    33   11.15.    Certifications    34   11.16.    Errors
in Computations    34

 

-iv-



--------------------------------------------------------------------------------

SUPERVALU INC.

DIRECTORS’ DEFERRED COMPENSATION PLAN

(2009 Statement)

SECTION 1

INTRODUCTION AND DEFINITIONS

1.1. New Plan Established.

1.1.1. Antecedents. Effective June 27, 1996, the Company created the “SUPERVALU
INC. DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS” (the “Deferred Cash
Plan”) as a nonqualified, unfunded, elective deferred compensation plan for the
purpose of allowing eligible non employee directors of the Company to defer the
receipt of a portion of the remuneration which would otherwise have been paid to
them into unfunded, interest bearing, accounts for payment to them in cash after
they ceased performing services as a director. The Company also heretofore
created the “SUPERVALU INC. NON-EMPLOYEE DIRECTORS DEFERRED STOCK PLAN” (the
“Deferred Stock Plan”) as a nonqualified, unfunded, deferred compensation plan
for the purposes of (i) allowing the Company to make conditional awards of
notional Common Stock to eligible non employee directors of the Company for
payment to them in cash or in kind after they ceased to perform services as
directors, and (ii) allowing eligible non employee directors of the Company to
elect to defer the receipt of a portion of the remuneration which would
otherwise have been paid to them into notional Common Stock for payment to them
in cash or in kind after they ceased performing services as a director. Each has
been amended from time to time in various respects.

1.1.2. New Plan Created. This Plan is not an amendment of the Deferred Cash Plan
or the Deferred Stock Plan. It is, rather, a new nonqualified, unfunded,
deferred compensation plan created for the purpose of (i) allowing eligible
non-employee directors of the Company to elect to defer the receipt of a portion
of the remuneration which would otherwise have been paid to them for their
services as directors into unfunded, interest bearing, notional accounts for
payment to them in cash after they cease performing services as a director, and
(ii) allowing eligible non-employee directors of the Company to elect to defer
the receipt of a portion of the remuneration which would otherwise have been
paid to them for their services as directors into unfunded, notional Common
Stock for payment to them in Common Stock after they cease performing services
as a director, and (iii) allowing the Company to make conditional awards of
unfunded, notional Common Stock to eligible non-employee directors of the
Company as compensation for their services as directors for payment to them in
Common Stock after they cease performing services as directors.

 

  (a) Accrual Cessation. Incident to the adoption of this Plan, all further
deferrals under the Deferred Cash Plan and the Deferred Stock Plan will be
discontinued as provided in amendments of those Plans.



--------------------------------------------------------------------------------

  (b) Non Grandfathered Amounts. All amounts that were deferred under Deferred
Cash Plan and the Deferred Stock Plan with respect to periods after December 31,
2004, that have not been previously paid shall be transferred from those Plans
to this Plan to be held and paid in accordance with the terms of this Plan and
in conformity with section 409A of the Code.

 

  (c) Grandfathered Amounts. It is the Company’s express intention that, after
such transfer, all amounts deferred and still held under the Deferred Cash Plan
and the Deferred Stock Plan are “grandfathered” and, therefore, not subject to
the requirements of section 409A of the Code. It is expressly intended that
neither the Deferred Cash Plan nor the Deferred Stock Plan will hold any amounts
that are subject to section 409A of the Code.

1.2. Unfunded Obligation. The obligation of the Company to make payments under
this Plan constitutes only the unsecured (but legally enforceable) promise of
the Company to make such payments. No Participant shall have any lien, prior
claim or other security interest in any property of the Company. The Company
shall have no obligation to establish or maintain any fund, trust or account
(other than a bookkeeping account or reserve) for the purpose of funding or
paying the benefits promised under this Plan. If such a fund, trust or account
is established, the property therein shall remain the sole and exclusive
property of the Company. The Company shall be obligated to pay the benefits of
this Plan out of its general assets.

1.3. Definitions. When the following terms are used herein with initial capital
letters, they shall have the following meanings:

1.3.1. Accounts — the separate bookkeeping accounts representing the separate
unfunded and unsecured general obligation of the Company established with
respect to each Participant and to which is credited the amounts specified in
Section 4, which shall vest or be forfeited as provided in Section 5 and from
which payments will be made pursuant to Section 6. The following Accounts will
be maintained under this Plan for Participants.

 

  (a) Deferred Cash Account — the Account maintained for each Participant (in
U.S. dollars) to which are credited the deferrals, if any, made at the election
of each Participant pursuant to Section 3.1.1 or pursuant to comparable
provisions of prior plan documents and designated for notional investment in
interest bearing investments, together with increase thereon.

 

  (b) Deferred Stock Account — the Account maintained for each Participant (in
shares or share equivalents) to which are credited

 

-2-



--------------------------------------------------------------------------------

  (i) the deferrals, if any, made at the election of each Participant pursuant
to Section 3.1.1 or pursuant to comparable provisions of prior plan documents
and designated for notional investment in Common Stock, together with increase
or decrease thereon, and

 

  (ii) the Deferred Stock Retainer awards made by the Company pursuant to
Section 4.1.2(b) or pursuant to comparable provisions of prior plan documents
and designated for notional investment in Common Stock, together with increase
or decrease thereon.

1.3.2. Affiliate — a business entity which is affiliated in ownership with the
Company that treated as a single employer under the rules of section 414(b) and
(c) of the Code (applying an eighty percent common ownership standard).

1.3.3. Annual Fees — the annual cash retainer, meeting fees and all other cash
compensation and remuneration (by whatever name called) payable to a Participant
for his or her services as a member of the Board of Directors (excluding,
however, stock option grants or amounts paid from this Plan or predecessors of
this Plan). For the purposes of this Plan, Annual Fees shall be attributed to
the period in which they are earned (that is, the period in which the services
are performed that result in the Annual Fees) and not to the period in which
they are paid.

1.3.4. Beneficiary — a person designated by a Participant (or automatically by
operation of the Plan Statement) to receive all or a part of the Participant’s
Accounts in the event of the Participant’s death prior to full payment thereof.
A person so designated is not a Beneficiary until the death of the Participant.

1.3.5. Board of Directors — the board of directors of the Company.

1.3.6. Change of Control — any of the following events:

 

  (a) the acquisition by any individual, entity or group (within the meaning of
section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either
(i) the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (ii) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (a), the following acquisition shall not
constitute a Change of Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (iv) any acquisition by any corporation
pursuant to a transaction which complies with clauses (i), (ii) and (iii) of
subsection (c) hereof, or

 

-3-



--------------------------------------------------------------------------------

  (b) individuals who, as of the date hereof, constitute the Board of Directors
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board of Directors; provided, however, than any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then constituting the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors; or

 

  (c) consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (ii) no
Person (excluding any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board of Directors, providing for
such Business combination; or

 

-4-



--------------------------------------------------------------------------------

  (d) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

1.3.7. Code — the Internal Revenue Code of 1986, as amended (including, when the
context requires, all regulations, interpretations and rulings issued
thereunder).

1.3.8. Common Stock — the Company’s common stock, par value $1.00 per share.

1.3.9. Company — SUPERVALU INC., a Delaware corporation, or any successor
thereto.

1.3.10. Corporate Governance and Nominating Committee — the Corporate Governance
and Nominating Committee of the Board of Directors including any successor to
such Corporate Governance and Nominating Committee by whatever name known.

1.3.11. Deferred Stock Retainer — the annual award of compensatory shares
granted to members of the Board of Directors and automatically deferred into
this Plan (or comparable prior plans) as provided in Section 4.1.2(b).

1.3.12. Enrollment Window — a period designated from time to time by the Plan
Administrator during which class year deferral elections and class year payment
elections can be received with respect to services performed in the subsequent
calendar year.

1.3.13. Fair Market Value — the closing sale price per share of Common Stock as
reported on the consolidated tape of the New York Stock Exchange on the relevant
date or, if the New York Stock Exchange is closed on such day, then the day
closest to such date on which it was open.

1.3.14. Interest Crediting Rate — a rate, determined once for each calendar
year, equal to the twelve-month rolling average of Moody’s Corporate Average
Bond Index for the twelve-month period ending in the month of October preceding
the first day of the calendar year as determined by the Plan Administrator.
Notwithstanding the foregoing, through December 31, 2008, the Interest Crediting
Rate and the rules for crediting interest on amounts deferred under the Deferred
Cash Plan during the years 2005, 2006, 2007 and 2008 and transferred to this
Plan pursuant to Section 1.1.2(b) shall be the rate in effect under the rules
and procedures of the Deferred Cash Plan.

1.3.15. Leadership Development and Compensation Committee – the Leadership
Development and Compensation Committee of the Board of Directors including any
successor to such Leadership Development and Compensation Committee by whatever
name known.

 

-5-



--------------------------------------------------------------------------------

1.3.16. Participant — a non-employee director who becomes a Participant in this
Plan in accordance with the provisions of Section 2, such that any non-employee
director that was formerly an employee of the Company shall not be permitted to
be a Participant. An individual who has become a Participant shall be considered
to continue as a Participant in this Plan until the earlier of (i) the date the
Participant no longer has any Account (that is, the Participant has received a
payment of all of the Participant’s Accounts and/or all Accounts have been
forfeited as hereinafter provided), or (ii) the date of the Participant’s death.

1.3.17. Plan — the nonqualified, deferred compensation program maintained by
Company established for the benefit of Participants eligible to participate
therein, as set forth in the Plan Statement. (As used herein, “Plan” does not
refer to the document pursuant to which this Plan is maintained. That document
is referred to herein as the “Plan Statement”). The Plan shall be referred to as
the “SUPERVALU INC. DEFERRED COMPENSATION PLAN FOR DIRECTORS.”

1.3.18. Plan Administrator — the Company or, when affirmatively designated by
the Corporate Governance and Nominating Committee, some other person or
committee.

1.3.19. Plan Statement — this document entitled “SUPERVALU INC. DEFERRED
COMPENSATION PLAN FOR DIRECTORS (2009 Statement)” as adopted by the Board of
Directors of the Company effective as of January 1, 2009, as the same may be
amended from time to time thereafter.

1.3.20. Separation from Service — a complete severance of a Participant’s
relationship as a director of the Company and all Affiliates, if any, and as an
independent contractor of the Company and all Affiliates, if any, for any reason
other than death. A Participant may have a Separation from Service upon
resignation as a director even if the Participant then becomes an employee.
Separation from Service shall be construed to have a meaning consistent with the
term “separation from service” as used and defined in section 409A of the Code.

1.4. Prior Rules. Generally, this Plan Statement governs all aspects of this
Plan both as to amounts deferred after 2008 and amounts deferred after 2004
under the Deferred Cash Plan and transferred to this Plan incident to the
creation of this Plan. Although this Plan Statement governs amounts deferred
after 2004, it is recognized that this Plan Statement is being adopted in late
2008 and effective as of January 1, 2009, and that much relevant guidance under
section 409A of the Code was not published until April 2007. It is therefore
acknowledged and recognized that as a matter of practical necessity, many of the
good faith and reasonable rules and practices that were effectively in place
after 2004 and before this Plan Statement is adopted are not precisely those
reflected in this Plan Statement but were a good faith interpretations of

 

-6-



--------------------------------------------------------------------------------

section 409A of the Code and the limited guidance published under section 409A
of the Code. It is not the intent of the Company in adopting this Plan Statement
that those rules and practices be questioned or that the Plan Administrator be
obligated to retroactively conform them to this Plan Statement absent some
conclusion that doing so is required as a matter of compliance with section 409A
of the Code or other law. The rules in this Plan Statement are intended to be
effective only as of January 1, 2009.

SECTION 2

PARTICIPATION

An individual shall become a Participant in this Plan on the first day on which
the individual is a member of the Board of Directors and is not at the same time
an employee of the Company or any Affiliate. However, if the individual has
previously been a participant in any other nonqualified deferred compensation
plan sponsored by the Company or any Affiliate for the benefit of members of the
Board of Directors, the individual shall become a Participant in this Plan on
next succeeding January 1 on which the individual is a member of the Board of
Directors and is not at the same time an employee of the Company or any
Affiliate.

 

-7-



--------------------------------------------------------------------------------

SECTION 3

PARTICIPANT ELECTIONS

3.1. Class Year Elections. Subject to the provisions for subsequent changes in
class year payment elections, a Participant shall make a class year deferral
election or a class year payment election or both with respect to each calendar
year as follows.

3.1.1. Class Year Deferral Elections. Each person who is or may become a
Participant for a calendar year may make a class year deferral election during
the Enrollment Window preceding that calendar year.

 

  (a) Amount. The Participant may elect to defer the receipt of all or a portion
of the Participant’s Annual Fees attributable to services performed during that
calendar year. All amounts deferred shall be credited as provided in
Section 4.1.

 

  (b) Notional Investment. The class year deferral election shall irrevocably
designate the portion to be credited to the Deferred Cash Account and the
portion to be credited to the Deferred Stock Account.

 

  (c) Default. If for any reason (including reasons beyond the control of the
Participant) a Participant does not clearly and timely make a class year
deferral election to defer Annual Fees, the Participant shall be deemed to have
elected not to defer any portion of the Annual Fees.

3.1.2. Class Year Payment Elections. Each person who is or may become a
Participant for a calendar year may make a class year payment election during
the Enrollment Window for that calendar year to be effective with respect to
amounts attributable to that calendar year. Each class year payment election
shall designate the time and a form for the payment on a basis that is
consistent with Section 6.1.

3.1.3. General Conditions. A class year deferral election and a class year
payment election shall be effective only if actually received by the Plan
Administrator during the Enrollment Window and may be modified at any time and
any number of times during the Enrollment Window. Except as expressly provided
below, the last such class year deferral election and class year payment
election actually received during the Enrollment Window shall be irrevocable as
of the end of the Enrollment Window. The class year deferral election and class
year payment election shall contain such information as the Plan Administrator
may require. The class year deferral election and class year payment election,
if any, shall be made in writing upon forms furnished by the Plan Administrator
and shall conform to such other procedural and substantive rules consistent with
the foregoing as the Plan Administrator shall establish. Class year deferral
elections and class year payment elections may be made electronically if and to
the extent the Plan Administrator determines from time to time.

 

-8-



--------------------------------------------------------------------------------

3.2. Election Upon Initial Participation. Notwithstanding the foregoing, in
accordance with rules that are both consistent with the principles in
Section 3.1 and the requirements of section 409A of the Code, the Plan
Administrator may permit persons who are about to become Participants for the
first time (and have never before been a participant in this Plan or any similar
plan for directors) to make a class year deferral election and class year
payment election, or both, at times other than during an Enrollment Window. The
Plan Administrator’s rules shall require at least the following.

 

  (a) This initial election must be received before the date that an individual
first becomes a Participant.

 

  (b) This initial election shall be effective for the remainder of the calendar
year that includes the date the election is made.

 

  (c) The initial election shall be irrevocable as of the earlier of (i) the
date it is accepted by the Plan Administrator, or (ii) the last day before the
date the individual becomes a Participant.

3.3. Subsequent Changes in Payment Elections. Notwithstanding the foregoing,
after the close of the Election Window for a calendar year, a Participant shall
be permitted to change a class year payment election that was affirmatively made
or made by default for that calendar year if such election change is made in the
manner prescribed by the Plan Administrator and if the following conditions are
satisfied.

 

  (a) The change in class year payment election shall not take effect until the
date that is twelve (12) months after the date on which the Plan Administrator
receives the change.

 

  (b) If the Participant changes the form of payment (e.g., from a lump sum to
installments or from a series of installments to a longer or a shorter series of
installments), any payment that is made or commenced on account of a Separation
from Service or at a specified date, shall be delayed until the date that is
five (5) years after the date the payment would otherwise have been made or
commenced.

 

  (c) If the Participant changes a specified date of payment, the election
change (i) must be received by the Plan Administrator at least twelve
(12) months before the date previously specified by the Participant, and
(ii) the new specified date shall be at least five (5) years after the date
previously specified.

 

-9-



--------------------------------------------------------------------------------

SECTION 4

ACCOUNTS

4.1. Crediting to Accounts.

4.1.1. Deferred Cash Account.

 

  (a) Voluntary Deferrals. The Plan Administrator shall credit to the Deferred
Cash Account of each Participant, the dollars, if any, of Annual Fees the
Participant elected to defer into the Deferred Cash Account pursuant to
Section 3.1.1. Such amount shall be credited as nearly as practicable as of the
time or times when the Annual Fees would have been paid to the Participant but
for the election to defer.

 

  (b) Interest Credit. In addition, the Deferred Cash Account shall be credited
with interest in accordance with rules established by the Plan Administrator at
the Interest Crediting Rate for that calendar year.

4.1.2. Deferred Stock Accounts.

 

  (a) Voluntary Deferrals. The Plan Administrator shall credit to the Deferred
Stock Account of each Participant who is a director of the Company, as a number
of shares, the number that is equal to

 

  (i) one hundred ten percent (110%), multiplied by

 

  (ii) the dollars, if any, of Annual Fees the Participant elected to defer into
the Deferred Stock Account pursuant to Section 3.1.1, divided by

 

  (iii) the Fair Market Value.

Such number of shares shall be determined and shall be credited as of the time
or times when the Annual Fees would have been paid to the Participant but for
the election to defer.

 

  (b) Deferred Stock Retainer. Once each calendar year, as soon as
administratively practicable following the Company’s annual meeting of
stockholders and after the end of any then-existing Blackout Period, the Plan
Administrator shall credit a Deferred Stock Retainer to the Deferred Stock
Account of each Participant who is then a director of the Company. The amount of
the annual Deferred Stock Retainer shall be such number of shares equal to

 

-10-



--------------------------------------------------------------------------------

  (i) Such dollar amount as the Board of Directors may from time to time fix for
this purpose, divided by

 

  (ii) Fair Market Value.

In the event that a new director is appointed to the Board of Directors other
than at the annual meeting of stockholders, the Plan Administrator shall credit
a Deferred Stock Retainer to the Deferred Stock Account of such new director
Participant as of such date determined by the Board of Directors which shall be
as soon as administratively practicable after the effective date of the new
director’s appointment and after the end of any then-existing Blackout Period.
The amount of the Deferred Stock Retainer to be credited to such new director
shall be equal to the annual Deferred Stock Retainer described above, prorated
to reflect the actual number of weeks of the fiscal year that the new director
served on the Board of Directors.

Additionally, the Plan Administrator may credit a supplemental Deferred Stock
Retainer to the Deferred Stock Account of each Participant who is then a
director of the Company, as of such date and in such amount as shall be
determined by the Board of Directors, provided that, the date of the Board of
Director’s determination and the date the amount is to be credited shall not
occur during a Blackout Period.

For the purpose of this section, “Blackout Period” shall mean the period
beginning ten business days prior to the end of each fiscal quarter or fiscal
year and ending one full trading day after the public announcement of earnings
for such quarter or year.

 

  (c) Dividend Equivalents. In addition, as of the date that any dividends are
paid on Common Stock, there shall be credited to the Deferred Stock Account, as
a number of shares, the number that is equal to (i) the number of shares held in
that Deferred Stock Account on the dividend record date, multiplied by (ii) the
dividend per share that is paid, divided by (iii) Fair Market Value.

4.2. Other Adjustments.

4.2.1. Taxes. The amount to be credited to each Account and the value of each
Account shall be reduced by the amount of federal, state and local income tax
and the amount of other taxes that are withheld or paid with respect to such
credits and Account, if any.

 

-11-



--------------------------------------------------------------------------------

4.2.2. Payments. Each Participant’s Account shall be reduced (or the credits to
the Account shall be reduced) by any amount paid to or with respect to the
Participant as of the date as of which the payment is made.

4.3. Multiple Sub-Accounts. To the extent the Plan Administrator determines that
it is necessary or useful to the administration of this Plan, the Plan
Administrator may cause multiple Deferred Cash Accounts and Deferred Stock
Accounts to be established for each Participant. To the extent the Plan
Administrator determines that it is necessary or useful to the administration of
Accounts under this Plan, the Plan Administrator shall adopt such other rules
and policies supplemental to and consistent with the express terms of this Plan
Statement as it believes appropriate.

4.4. Maximum Number of Shares.

4.4.1. Limitation. Subject to adjustment as provided below, the maximum number
of shares of Common Stock that may be credited under this Plan (including those
credited under the “Supervalu Inc. Non-Employee Directors Deferred Stock Plan”
before it was merged with and into this Plan), is two million eight hundred
thousand (2,800,000) shares.

4.4.2. Recapitalization. If the Company shall at any time increase or decrease
the number of its outstanding shares of Common Stock or change in any way the
rights and privileges of such shares by means of the payment of a stock dividend
or any other payment upon such shares payable in Common Stock, or through a
stock split, subdivision, consolidation, combination, reclassification, or
recapitalization involving the Common Stock, then the numbers, rights, and
privileges of the shares credited under the Plan shall be increased, decreased,
or changed in like manner as if such shares had been issued and outstanding,
fully paid, and nonassessable at the time of such occurrence.

 

-12-



--------------------------------------------------------------------------------

SECTION 5

VESTING

5.1. Vesting. Except as elsewhere specifically provided, the Deferred Cash
Account and the Deferred Stock Account of each Participant shall be fully
(100%) vested and nonforfeitable at all times.

5.2. Forfeiture for Early Termination. If, after receiving a Deferred Stock
Retainer pursuant to Section 4.1.2(b), a Participant shall cease to serve on the
Board of Directors prior to the Company’s next annual meeting of stockholders
for any reason other than death or permanent disability, then such Participant
shall forfeit (i) the prorated portion of the Deferred Stock Retainer credited
to such Participant at any time after the prior annual meeting of stockholders
pursuant to Section 4.1.2(b) that is calculated based on the number of full
calendar months that such Participant did not serve on the Board of Directors
after such shares were awarded, and (ii) any dividends credited on that number
of shares specified in (i) above. For purposes of computing the Deferred Stock
Retainer credits which shall be forfeited pursuant to this section, the monthly
period shall start on the first day of the month following the Participant’s
departure from the Board of Directors.

 

-13-



--------------------------------------------------------------------------------

SECTION 6

PAYMENTS

6.1. Separation from Service Payments. Upon the occurrence of a Separation from
Service effective as to a Participant, the Plan Administrator shall cause the
Company to make or commence payment such Participant’s Deferred Cash Account and
Deferred Stock Account (reduced by the amount of any applicable payroll,
withholding and other taxes, if any) at the time and in the form designated by
the Participant in a class year payment election or subsequent payment election
as the case may be. The Plan Administrator may require that the Participant
complete various forms and furnish documentation to the Plan Administrator.

6.1.1. Form of Payment. In each class year payment election, a Participant may
designate that payment of all amounts attributable to the calendar year for
which it is made shall be paid to the Participant, if then living, in one of the
following forms.

 

  (a) Lump Sum. Payment may be made in a single lump sum.

 

  (b) Installments. Payment may be made in fifteen (15) or fewer annual
installments.

6.1.2. Time of Payment. In each class year payment election, a Participant may
designate that payment shall be made (i.e., lump sum) or commenced (i.e.,
installments) to the Participant, if then living, under one of the following
rules.

 

  (a) Specified Date. If the Participant’s class year payment election
designates that payment is to be made or commenced on a specified date, payment
shall be made or commenced during the month of January specified by the
Participant in the class year payment election.

 

  (b) Separation from Service. If the Participant’s class year payment election
designates that payment is to be made on account of Separation from Service,
payment shall be made or commenced during the month of January in the calendar
year following the calendar year in which the Participant’s Separation from
Service occurs.

6.1.3. Default. If for any reason (including reasons beyond the control of the
Participant) the class year payment election is not clearly and timely made to
the contrary, it shall be deemed to have been an election that payment be made
in a single lump sum during the month of January in the calendar year following
the calendar year in which the Participant’s Separation from Service occurs.

 

-14-



--------------------------------------------------------------------------------

6.2. Payment Upon Death. If any payment is due under this Plan after the death
of the Participant, it shall be paid to the Participant’s Beneficiary (and not
to the Participant’s estate or any other person) as follows.

6.2.1. Continued Installments. If payment had commenced to the deceased
Participant before his or her death in annual installments as specified above
(i.e., the Participant had received at least one installment payment), payment
to the Beneficiary shall be made in a series of annual installments payable over
the remainder of the period.

6.2.2. Lump Sum. In all other circumstances payment shall be made to the
Beneficiary in a single lump sum payment during the month of January in the
calendar year following the calendar year in which the Participant dies.

6.2.3. Pending at Death.

 

  (a) Participant’s Death. If, at the death of the Participant, any payment to
the Participant was due or otherwise pending but not actually paid, the amount
of such payment shall be included in the amount to be paid to the Beneficiary
(and shall not be paid to the Participant’s estate).

 

  (b) Beneficiary’s Death. If a Beneficiary who is entitled to one or more
payments dies before receiving all payments, the remaining payments shall be
paid to the Beneficiary’s estate as nearly as practicable at the same time as
they would have been paid to the Beneficiary.

6.3. Installment Amounts. The amount of each annual installment shall be
determined by dividing the amount of the Account as of immediately preceding the
date the installment is to be paid by the number of remaining installment
payments to be made (including the payment being determined). A series of
installment payments shall at all times and for all purposes be treated as an
entitlement to a single payment.

6.4. Generally Applicable Rules. The rules of this Section 6.4 shall be
applicable to all payments from this Plan.

6.4.1. Processing. The Plan Administrator may require that the Participant and
each Beneficiary complete various forms and furnish documentation to the Plan
Administrator. A failure to timely complete satisfy these requirements shall
result in a forfeiture of payments that would have been due if the requirements
had been satisfied in a timely manner.

6.4.2. Code §162(m) Delay. Notwithstanding the forgoing, payment will be delayed
when the Company reasonably anticipates that the Company’s federal income tax
deduction with respect to such payment otherwise would be limited or eliminated
by application of section 162(m) of the Code. The payment shall thereafter be
made at the earliest date at which the Company reasonably anticipates that the
deduction of the payment of the amount will not be limited or eliminated by
application of section 162(m) of the Code.

 

-15-



--------------------------------------------------------------------------------

6.4.3. Six-Month Delay. Notwithstanding the forgoing, no payment shall be made
to any Participant who is a specified employee on account of a Separation from
Service until at least six (6) months following that Participant’s Separation
from Service. On the first business day following the expiration of that six
(6) month period, all amounts, if any, that would have been paid during that six
(6) months shall be paid to the Participant (adjusted for any interest accruing
during that six-month delay) and thereafter all payments shall be made as if
there had been no such delay.

 

  (a) Specified Employee. This Section 6.4.3 shall only apply to a Participant
who is who is a specified employee (as that term is defined in section 409A of
the Code) if the stock of any of the Company or an Affiliate is publicly traded
on an established securities market or otherwise.

 

  (b) Identification Rules. Specified employees shall be identified (x) on a
basis consistent with regulations issued under section 409A, and (y) as required
by regulations issued under section 409A, on a basis consistently applied to all
plans, programs, contracts, etc. maintained by the Employer that are subject to
section 409A. A Participant’s status as a specified employee shall be determined
once each December 31 based on the facts existing during the year ending on that
date. If a Participant is determined to be a specified employee on that date,
the Participant shall be treated as a specified employee for the year beginning
the following April 1 (and ending on the next succeeding March 31). The six
month delay shall apply to that Participant if that Participant’s Separation
from Service occurs during that April 1 to March 31 year.

6.4.4. No Spousal Rights. No spouse or surviving spouse of a Participant and no
person designated to be a Beneficiary shall have any rights or interest in the
benefits credited under this Plan including, but not limited to, the right to be
the sole Beneficiary or to consent to the designation of Beneficiaries (or the
changing of designated Beneficiaries) by the Participant. No spouse, former
spouse, Beneficiary or other person shall have any right to participate in any
Participant’s designation of a time and form of payment.

6.4.5. Facility of Payment. In case of the legal disability, including minority,
of an individual entitled to receive any payment under this Plan, payment shall
be made, if the Plan Administrator shall be advised of the existence of such
condition:

 

  (a) to the duly appointed guardian, conservator or other legal representative
of such individual, or

 

-16-



--------------------------------------------------------------------------------

  (b) to a person or institution entrusted with the care or maintenance of the
incompetent or disabled Participant or Beneficiary, provided such person or
institution has satisfied the Plan Administrator that the payment will be used
for the best interest and assist in the care of such individual, and provided
further, that no prior claim for said payment has been made by a duly appointed
guardian, conservator or other legal representative of such individual.

Any payment made in accordance with the foregoing provisions of this Section
shall constitute a complete discharge of any liability or obligation of Plan and
the Company therefore.

6.4.6. Payments in Cash and in Common Stock. All transactions in the Deferred
Cash Account shall be recorded in U.S. dollars and all payments shall be made in
U.S. dollars. Transactions in the Deferred Stock Account shall be recorded in
U.S. dollars (and U.S. dollars in lieu of fractions shares) and all payments
from the Deferred Stock Account shall be made in shares of Common Stock (and
U.S. dollars in lieu of any fractional shares).

6.4.7. No Other Payment Events. Payment shall not be made or accelerated upon a
change of control, unforeseeable emergency or disability. Payment shall not be
made at a specified date or dates.

6.5. Designation of Beneficiaries.

6.5.1. Right to Designate. Each Participant may designate, upon forms to be
furnished by and filed with the Plan Administrator, one or more primary
Beneficiaries or alternative Beneficiaries to receive all or a specified part of
such Participant’s Account in the event of such Participant’s death. The
Participant may change or revoke any such designation from time to time without
notice to or consent from any spouse, Beneficiary or any other person. No such
designation, change or revocation shall be effective unless executed by the
Participant and received by the Plan Administrator during the Participant’s
lifetime. The Plan Administrator may establish rules for the use of electronic
signatures.

6.5.2. Failure of Designation. If a Participant:

 

  (a) fails to designate a Beneficiary,

 

  (b) designates a Beneficiary and thereafter revokes such designation without
naming another Beneficiary, or

 

  (c) designates one or more Beneficiaries and all such Beneficiaries so
designated fail to survive the Participant,

 

-17-



--------------------------------------------------------------------------------

such Participant’s Account, or the part thereof as to which such Participant’s
designation fails, as the case may be, shall be payable to the first class of
the following classes of automatic Beneficiaries with a member surviving the
Participant and (except in the case of surviving issue) in equal shares if there
is more than one member in such class surviving the Participant:

Participant’s surviving spouse

Participant’s surviving issue per stirpes and not per capita

Participant’s surviving parents

Participant’s surviving brothers and sisters

Representative of Participant’s estate.

6.5.3. Disclaimers by Beneficiaries. A Beneficiary entitled to a payment of all
or a portion of a deceased Participant’s Account may disclaim an interest
therein subject to the following requirements. To be eligible to disclaim, a
Beneficiary must be a natural person, must not have received a payment of all or
any portion of the Account at the time such disclaimer is executed and
delivered, and must have attained at least age twenty-one (21) years as of the
date of the Participant’s death. Any disclaimer must be in writing and must be
executed personally by the Beneficiary before a notary public. A disclaimer
shall state that the Beneficiary’s entire interest in the undistributed Account
is disclaimed or shall specify what portion thereof is disclaimed. To be
effective, an original executed copy of the disclaimer must be both executed and
actually delivered to the Plan Administrator after the date of the Participant’s
death but not later than nine (9) months after the date of the Participant’s
death. A disclaimer shall be irrevocable when delivered to the Plan
Administrator. A disclaimer shall be considered to be delivered to the Plan
Administrator only when actually received by the Plan Administrator. The Plan
Administrator shall be the sole judge of the content, interpretation and
validity of a purported disclaimer. Upon the filing of a valid disclaimer, the
Beneficiary shall be considered not to have survived the Participant as to the
interest disclaimed. A disclaimer by a Beneficiary shall not be considered to be
a transfer of an interest in violation of the provisions of Section 10.15 and
shall not be considered to be an assignment or alienation of benefits in
violation of federal law prohibiting the assignment or alienation of benefits
under this Plan. No other form of attempted disclaimer shall be recognized by
the Plan Administrator.

6.5.4. Definitions. When used herein and, unless the Participant has otherwise
specified in the Participant’s Beneficiary designation, when used in a
Beneficiary designation, the following definitions and rules shall be applied.

 

  (a) “Issue” means all persons who are lineal descendants of the person whose
issue are referred to, subject to the following:

 

  (i) a legally adopted child and the adopted child’s lineal descendants always
shall be lineal descendants of each adoptive parent (and of each adoptive
parent’s lineal ancestors);

 

-18-



--------------------------------------------------------------------------------

  (ii) a legally adopted child and the adopted child’s lineal descendants never
shall be lineal descendants of any former parent whose parental rights were
terminated by the adoption (or of that former parent’s lineal ancestors); except
that if, after a child’s parent has died, the child is legally adopted by a
stepparent who is the spouse of the child’s surviving parent, the child and the
child’s lineal descendants shall remain lineal descendants of the deceased
parent (and the deceased parent’s lineal ancestors);

 

  (iii) if the person (or a lineal descendant of the person) whose issue are
referred to is the parent of a child (or is treated as such under applicable
law) but never received the child into that parent’s home and never openly held
out the child as that parent’s child (unless doing so was precluded solely by
death), then neither the child nor the child’s lineal descendants shall be issue
of the person.

 

  (b) “Child” means an issue of the first generation;

 

  (c) “Per stirpes” means in equal shares among living children of the person
whose issue are referred to and the issue (taken collectively) of each deceased
child of such person, with such issue taking by right of representation of such
deceased child; and

 

  (d) “Survive” and “surviving” mean living after the death of the Participant.

6.5.5. Special Rules. Unless the Participant has otherwise specified in the
Participant’s Beneficiary designation, the following rules shall apply:

 

  (a) If there is not sufficient evidence that a Beneficiary was living at the
time of the death of the Participant, it shall be deemed that the Beneficiary
was not living at the time of the death of the Participant.

 

  (b) The automatic Beneficiaries specified in Section 6.5.2 and the
Beneficiaries designated by the Participant shall become fixed at the time of
the Participant’s death so that, if a Beneficiary survives the Participant but
dies before the receipt of all payments due such Beneficiary hereunder, such
remaining payments shall be payable to the representative of such Beneficiary’s
estate.

 

  (c) If the Participant designates as a Beneficiary the person who is the
Participant’s spouse on the date of the designation, either by name or by
relationship, or both, the dissolution, annulment or other legal termination of
the marriage between the Participant and such person shall automatically revoke
such designation. The foregoing shall not prevent the Participant from
designating a former spouse as a Beneficiary on a form that is both executed by
the Participant and received by the Plan Administrator (i) after the date of the
legal termination of the marriage between the Participant and such former spouse
and (ii) during the Participant’s lifetime.

 

-19-



--------------------------------------------------------------------------------

  (d) Any designation of a nonspouse Beneficiary by name that is accompanied by
a description of relationship to the Participant shall be given effect without
regard to whether the relationship to the Participant exists either then or at
the Participant’s death.

 

  (e) Any designation of a Beneficiary only by statement of relationship to the
Participant shall be effective only to designate the person or persons standing
in such relationship to the Participant at the Participant’s death.

 

  (f) A Beneficiary designation is permanently void if it either is executed or
is filed by a Participant who, at the time of such execution or filing, is then
a minor under the law of the state of the Participant’s legal residence.

 

  (g) The Plan Administrator shall be the sole judge of the content,
interpretation and validity of a purported Beneficiary designation.

 

-20-



--------------------------------------------------------------------------------

SECTION 7

FUNDING OF PLAN

7.1. Hedging Investments. If the Company elects to finance all or a portion of
the Company’s costs in connection with this Plan through the purchase of life
insurance or other investments, the Participant agrees, as a condition of
participation in this Plan, to cooperate with the Plan Administrator in the
purchase of such investment to any extent reasonably required by the Plan
Administrator and relinquishes any claim the Participant or a Beneficiary might
have to the proceeds of any such investment or any other rights or interests in
such investment. If a Participant fails or refuses to cooperate, then
notwithstanding any other provision of this Plan the Plan Administrator shall
immediately and irrevocably terminate and forfeit the Participant’s entitlement
to benefits under this Plan.

7.2. Corporate Obligation. Neither the Company, nor the Corporate Governance and
Nominating Committee, the Plan Administrator nor any of their directors,
officers, agents or directors in any way secure or guarantee the payment of any
benefit or amount which may become due and payable hereunder to or with respect
to any Participant. Each person entitled or claiming to be entitled at any time
to any benefit hereunder shall look solely to the assets of the Company for such
payments as an unsecured general creditor. If, or to the extent that, Accounts
have been paid to or with respect to a present or former Participant and that
payment purports to be the payment of a benefit hereunder, such former
Participant or other person or persons, as the case may be, shall have no
further right or interest in the other assets of the Company in connection with
this Plan. No person shall be under any liability or responsibility for failure
to effect any of the objectives or purposes of this Plan by reason of the
insolvency of the Company.

 

-21-



--------------------------------------------------------------------------------

SECTION 8

AMENDMENT AND TERMINATION

8.1. Amendment and Termination.

8.1.1. Before a Change of Control. Prior to the occurrence of a Change of
Control, the Corporate Governance and Nominating Committee may unilaterally
amend the Plan Statement prospectively, retroactively or both, at any time and
for any reason deemed sufficient by it without notice to any person affected by
this Plan and may likewise terminate this Plan both with regard to persons then
receiving benefits and persons expecting to receive benefits in the future;
provided, however, that:

 

  (a) the benefit, if any, payable to or with respect to a Participant who has
had a Separation from Service as of the effective date of such amendment or the
effective date of such termination shall not be, without the written consent of
the Participant, diminished or delayed by such amendment or termination, and

 

  (b) the benefit, if any, payable to or with respect to each other Participant
determined as if such Participant had a Separation from Service on the effective
date of such amendment or the effective date of such termination shall not be,
without the written consent of the Participant, diminished or delayed by such
amendment or termination.

8.1.2. After a Change of Control.

 

  (a) Existing Participants. After the occurrence of a Change of Control, the
Corporate Governance and Nominating Committee may only amend the Plan Statement
or terminate this Plan as applied to Participants who are Participants on the
date of the Change of Control if:

 

  (i) all benefits payable to or with respect to persons who were Participants
as of the Change of Control (including benefits earned before and benefits
earned after the Change of Control) have been paid in full, or

 

  (ii) eighty percent (80%) of all the Participants determined as of the date of
the Change of Control give knowing and voluntary written consent to such
amendment or termination.

 

-22-



--------------------------------------------------------------------------------

  (b) New Participants. After the occurrence of a Change of Control, as applied
to Participants who are not Participants on the date of the Change of Control,
the Corporate Governance and Nominating Committee may unilaterally amend the
Plan Statement prospectively, retroactively or both, at any time and for any
reason deemed sufficient by it without notice to any person affected by this
Plan and may likewise terminate this Plan.

8.2. No Oral Amendments. No modification of the terms of the Plan Statement or
termination of this Plan shall be effective unless it is in writing and signed
on behalf of the Corporate Governance and Nominating Committee by a person
authorized to execute such writing. No oral representation concerning the
interpretation or effect of the Plan Statement shall be effective to amend the
Plan Statement.

8.3. Plan Binding on Successors. The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise to all or
substantially all of the business and/or assets of the Company), by agreement,
to expressly assume and agree to perform this Plan in the same manner and to the
same extent that the Company would be required to perform it if no such
succession had taken place.

 

-23-



--------------------------------------------------------------------------------

SECTION 9

DETERMINATIONS – RULES AND REGULATIONS

9.1. Determinations. The Plan Administrator shall make such determinations as
may be required from time to time in the administration of this Plan. The Plan
Administrator shall have the discretionary authority and responsibility to
interpret and construe the Plan Statement and to determine all factual and legal
questions under this Plan, including but not limited to the entitlement of
Participants and Beneficiaries, and the amounts of their respective interests.
Each interested party may act and rely upon all information reported to them
hereunder and need not inquire into the accuracy thereof, nor be charged with
any notice to the contrary.

9.2. Rules and Regulations. Any rule not in conflict or at variance with the
provisions hereof may be adopted by the Plan Administrator.

9.3. Method of Executing Instruments. Information to be supplied or written
notices to be made or consents to be given by the Company, the Corporate
Governance and Nominating Committee, the Plan Administrator or any other person
pursuant to any provision of the Plan Statement may be signed in the name of the
Company, the Corporate Governance and Nominating Committee, the Plan
Administrator or any other person by any officer or other person who has been
authorized to make such certification or to give such notices or consents.

9.4. Claims Procedure. Until modified by the Corporate Governance and Nominating
Committee, the claim and review procedures set forth in this Section shall be
the mandatory claim and review procedures for the resolution of disputes and
disposition of claims filed under the Plan. Any application for a payment or
withdrawal shall be considered as a claim for the purposes of this Section.

9.4.1. Initial Claim. An individual may, subject to any applicable deadline,
file with the Corporate Governance and Nominating Committee a written claim for
benefits under the Plan in a form and manner prescribed by the Corporate
Governance and Nominating Committee.

 

  (a) If the claim is denied in whole or in part, the Corporate Governance and
Nominating Committee shall notify the claimant of the adverse benefit
determination within ninety (90) days after receipt of the claim.

 

  (b) The ninety (90) day period for making the claim determination may be
extended for ninety (90) days if the Corporate Governance and Nominating
Committee determines that special circumstances require an extension of time for
determination of the claim, provided that the Corporate Governance and
Nominating Committee notifies the claimant, prior to the expiration of the
initial ninety (90) day period, of the special circumstances requiring an
extension and the date by which a claim determination is expected to be made.

 

-24-



--------------------------------------------------------------------------------

9.4.2. Notice of Initial Adverse Determination. A notice of an adverse
determination shall set forth in a manner calculated to be understood by the
claimant:

 

  (a) the specific reasons for the adverse determination;

 

  (b) references to the specific provisions of the Plan Statement (or other
applicable Plan document) on which the adverse determination is based;

 

  (c) a description of any additional material or information necessary to
perfect the claim and an explanation of why such material or information is
necessary; and

 

  (d) a description of the claim and review procedures, including the time
limits applicable to such procedure.

9.4.3. Request for Review. Within sixty (60) days after receipt of an initial
adverse benefit determination notice, the claimant may file with the Corporate
Governance and Nominating Committee a written request for a review of the
adverse determination and may, in connection therewith submit written comments,
documents, records and other information relating to the claim benefits. Any
request for review of the initial adverse determination not filed within sixty
(60) days after receipt of the initial adverse determination notice shall be
untimely.

9.4.4. Claim on Review. If the claim, upon review, is denied in whole or in
part, the Corporate Governance and Nominating Committee shall notify the
claimant of the adverse benefit determination within sixty (60) days after
receipt of such a request for review.

 

  (a) The sixty (60) day period for deciding the claim on review may be extended
for sixty (60) days if the Corporate Governance and Nominating Committee
determines that special circumstances require an extension of time for
determination of the claim, provided that the Corporate Governance and
Nominating Committee notifies the claimant, prior to the expiration of the
initial sixty (60) day period, of the special circumstances requiring an
extension and the date by which a claim determination is expected to be made.

 

  (b) In the event that the time period is extended due to a claimant’s failure
to submit information necessary to decide a claim on review, the claimant shall
have sixty (60) days within which to provide the necessary information and the
period for making the claim determination on review shall be tolled from the
date on which the notification of the extension is sent to the claimant until
the date on which the claimant responds to the request for additional
information or, if earlier, the expiration of sixty (60) days.

 

-25-



--------------------------------------------------------------------------------

  (c) The Corporate Governance and Nominating Committee’s review of a denied
claim shall take into account all comments, documents, records, and other
information submitted by the claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination.

9.4.5. Notice of Adverse Determination for Claim on Review. A notice of an
adverse determination for a claim on review shall set forth in a manner
calculated to be understood by the claimant:

 

  (a) the specific reasons for the denial;

 

  (b) references to the specific provisions of the Plan Statement (or other
applicable Plan document) on which the adverse determination is based;

 

  (c) a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits; and

 

  (d) a statement describing any voluntary appeal procedures offered by the Plan
and the claimant’s right to obtain information about such procedures.

9.5. Rules and Regulations.

9.5.1. Adoption of Rules. Any rule not in conflict or at variance with the
provisions hereof may be adopted by the Corporate Governance and Nominating
Committee.

9.5.2. Specific Rules.

 

  (a) No inquiry or question shall be deemed to be a claim or a request for a
review of a denied claim unless made in accordance with the established claim
procedures. The Corporate Governance and Nominating Committee may require that
any claim for benefits and any request for a review of a denied claim be filed
on forms to be furnished by the Corporate Governance and Nominating Committee
upon request.

 

  (b)

All decisions on claims and on requests for a review of denied claims shall be
made by the Corporate Governance and Nominating Committee unless delegated in
which case references in this Section 9 to the Corporate Governance and
Nominating Committee shall be treated as references to

 

-26-



--------------------------------------------------------------------------------

  the Corporate Governance and Nominating Committee’s delegate. Such delegation
may be implied or inferred. If the Corporate Governance and Nominating Committee
does delegate the decision, all references to the Corporate Governance and
Nominating Committee in Section 9 shall be treated as references to the
Corporate Governance and Nominating Committee’s delegate.

 

  (c) Claimants may be represented by a lawyer or other representative at their
own expense, but the Corporate Governance and Nominating Committee reserves the
right to require the claimant to furnish written authorization and establish
reasonable procedures for determining whether an individual has been authorized
to act on behalf of a claimant. A claimant’s representative shall be entitled to
copies of all notices given to the claimant.

 

  (d) The decision of the Corporate Governance and Nominating Committee on a
claim and on a request for a review of a denied claim may be provided to the
claimant in electronic form instead of in writing at the discretion of the
Corporate Governance and Nominating Committee.

 

  (e) In connection with the review of a denied claim, the claimant or the
claimant’s representative shall be provided, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits.

 

  (f) The time period within which a benefit determination will be made shall
begin to run at the time a claim or request for review is filed in accordance
with the claims procedures, without regard to whether all the information
necessary to make a benefit determination accompanies the filing.

 

  (g) The claims and review procedures shall be administered with appropriate
safeguards so that benefit claim determinations are made in accordance with
governing plan documents and, where appropriate, the plan provisions have been
applied consistently with respect to similarly situated claimants.

 

  (h)

For the purpose of this Section, a document, record, or other information shall
be considered “relevant” if such document, record, or other information: (i) was
relied upon in making the benefit determination; (ii) was submitted, considered,
or generated in the course of making the benefit determination, without regard
to whether such document, record, or other information was relied upon in making
the benefit determination; (iii) demonstrates compliance with the administration
processes and

 

-27-



--------------------------------------------------------------------------------

  safeguards designed to ensure that the benefit claim determination was made in
accordance with governing plan documents and that, where appropriate, the Plan
provisions have been applied consistently with respect to similarly situated
claimants; and (iv) constitutes a statement of policy or guidance with respect
to the Plan concerning the denied treatment option or benefit for the claimant’s
diagnosis, without regard to whether such advice or statement was relied upon in
making the benefit determination.

 

  (i) The Corporate Governance and Nominating Committee may, in its discretion,
rely on any applicable statute of limitation or deadline as a basis for denial
of any claim.

9.5.3. Limitations and Exhaustion.

 

  (a) No claim shall be considered under these administrative procedures unless
it is filed with the Corporate Governance and Nominating Committee within two
(2) years after the Participant knew (or reasonably should have known) of the
general nature of the dispute giving rise to the claim. Every untimely claim
shall be denied by the Corporate Governance and Nominating Committee without
regard to the merits of the claim.

 

  (b) No suit may be brought by or on behalf of any Participant or Beneficiary
on any matter pertaining to this Plan unless the action is commenced in the
proper forum before the earlier of:

 

  (i) three (3) years after the Participant knew (or reasonably should have
known) of the general nature of the dispute giving rise to the action, or

 

  (ii) sixty (60) days after the Participant has exhausted these administrative
procedures.

 

  (c) These administrative procedures are the exclusive means for resolving any
dispute arising under this Plan insofar as the dispute pertains to any matter
that arose more than one hundred twenty (120) days before a Change of Control.
As to such matters:

 

  (i) no Participant or Beneficiary shall be permitted to litigate any such
matter unless a timely claim has been filed under these administrative
procedures and these administrative procedures have been exhausted; and

 

-28-



--------------------------------------------------------------------------------

  (ii) determinations by the Corporate Governance and Nominating Committee
(including determinations as to whether the claim was timely filed) shall be
afforded the maximum deference permitted by law.

 

  (d) These administrative procedures are not exclusive insofar as they pertain
to any matter that arose after the Change of Control or within the one hundred
twenty (120) days before the Change of Control. As to such matters:

 

  (i) a Participant shall not be required to exhaust these administrative
remedies;

 

  (ii) if there is litigation regarding the benefits payable to or with respect
to a Participant, notwithstanding Section 9.1, determinations by the Corporate
Governance and Nominating Committee (including determinations regarding when any
matter arose) shall not be afforded any deference and the matter shall be heard
de novo; and

 

  (iii) if a Participant successfully litigates, in whole or in part, any claim
for benefits under this Plan, the court shall award reasonable attorney’s fees
and costs of the action to the Participant.

 

  (e) For the purpose of applying the deadlines to file a claim or a legal
action, knowledge of all facts that a Participant knew or reasonably should have
known shall be imputed to every claimant who is or claims to be a Beneficiary of
the Participant or otherwise claims to derive an entitlement by reference to the
Participant for the purpose of applying the previously specified periods.

 

  (f) All litigation in any way related to the Plan (including but not limited
to any and all claims) must be filed in a court of competent jurisdiction within
the State of Minnesota.

 

-29-



--------------------------------------------------------------------------------

SECTION 10

PLAN ADMINISTRATION

10.1. The Company.

10.1.1. Officers. Except as hereinafter provided, functions generally assigned
to the Company and functions generally assigned to the Plan Administrator shall
be discharged by its principal human resources officer of the Company unless
delegated and allocated as provided herein.

10.1.2. Chief Executive Officer. Except as hereinafter provided, the Chief
Executive Officer of the Company may delegate or redelegate and allocate and
reallocate to one or more persons or to a committee of persons jointly or
severally, and whether or not such persons are directors, officers or directors,
such functions assigned to the Company generally hereunder as the Chief
Executive Officer may from time to time deem advisable.

10.1.3. Board of Directors. Notwithstanding the foregoing, the Board of
Directors shall have the exclusive authority, which may not be delegated except
to a committee comprised solely of members of the Board of Directors, to amend
the Plan Statement and to terminate this Plan.

10.2. Conflict of Interest. If any individual to whom authority has been
delegated or redelegated hereunder shall also be a Participant in this Plan,
such Participant shall have no authority with respect to any matter specially
affecting such Participant’s individual interest hereunder or the interest of a
person superior to him or her in the organization (as distinguished from the
interests of all Participants and Beneficiaries or a broad class of Participants
and Beneficiaries), all such authority being reserved exclusively to other
individuals as the case may be, to the exclusion of such Participant, and such
Participant shall act only in such Participant’s individual capacity in
connection with any such matter.

 

-30-



--------------------------------------------------------------------------------

SECTION 11

CONSTRUCTION

11.1. ERISA Status. This Plan is adopted with the understanding that it is an
unfunded plan maintained exclusively for the purpose of providing deferred
compensation for persons none of whom are employees. Because this Plan does not
benefit any employee, this Plan is not subject to Employee Retirement Income
Security Act of 1974, as amended. Each provision shall be interpreted and
administered accordingly.

11.2. IRC Status. This Plan is intended to be a nonqualified deferred
compensation arrangement. The rules of section 401(a) et. seq. of the Code shall
not apply to this Plan. This Plan is intended to comply with the requirements of
section 409A of the Code and this Plan Statement shall be construed and
administered accordingly. It is expressly intended that for purposes of
section 409A of the Code this Plan be considered two account balance plans. The
first consists of amounts deferred at the election of the Participant (i.e.,
amounts attributable to the voluntary deferrals into the Deferred Cash Account
and/or the Deferred Stock Account). The second consists of amounts deferred
other than at the election of the Company (i.e., amounts attributable to
Deferred Stock Retainer awards into the Deferred Stock Account). Neither the
Company nor any of its officers, directors, agents or affiliates shall be
obligated, directly or indirectly, to any Participant or any other person for
any taxes, penalties, interest or like amounts that may be imposed on the
Participant or other person on account of any amounts due or paid under this
Plan or on account of any failure to comply with any of such Code sections.

11.3. Effect on Other Plans. This Plan shall not alter, enlarge or diminish any
person’s employment rights or obligations or rights or obligations under any
other qualified or nonqualified plan without regard to whether it is subject to
section 409A of the Code. It is specifically contemplated that such other plans
will, from time to time, be amended and terminated. Nothing in this Plan
Statement shall be interpreted or relied upon as a basis to amend, modify,
accelerate or defer, or otherwise change any credits to or payments that may be
due from any other deferred compensation plan subject to section 409A of the
Code.

11.4. Disqualification. Notwithstanding any other provision of the Plan
Statement or any election or designation made under this Plan, any individual
who feloniously and intentionally kills a Participant or Beneficiary shall be
deemed for all purposes of this Plan and all elections and designations made
under this Plan to have died before such Participant or Beneficiary. A final
judgment of conviction of felonious and intentional killing is conclusive for
this purpose. In the absence of a conviction of felonious and intentional
killing, the Plan Administrator shall determine whether the killing was
felonious and intentional for this purpose.

 

-31-



--------------------------------------------------------------------------------

11.5. Rules of Document Construction.

 

  (a) Birthdays and Age. An individual shall be considered to have attained a
given age on such individual’s birthday for that age (and not on the day
before). The anniversary of any event (e.g., a birthday) occurring on
February 29 in a leap year shall be considered to have occurred on February 28
in each year that is not a leap year.

 

  (b) Plurals and Gender. Whenever appropriate, words used herein in the
singular may be read in the plural, or words used herein in the plural may be
read in the singular; the masculine may include the feminine; and the words
“hereof,” “herein” or “hereunder” or other similar compounds of the word “here”
shall mean and refer to the entire Plan Statement and not to any particular
paragraph or Section of the Plan Statement unless the context clearly indicates
to the contrary.

 

  (c) Titles. The titles given to the various Sections of the Plan Statement are
inserted for convenience of reference only and are not part of the Plan
Statement, and they shall not be considered in determining the purpose, meaning
or intent of any provision hereof.

 

  (d) Nonduplication. Notwithstanding any thing apparently to the contrary
contained in the Plan Statement, the Plan Statement shall be construed and
administered to prevent the duplication of benefits provided under this Plan and
any other qualified or nonqualified plan maintained in whole or in part by the
Company.

11.6. References to Laws. Any reference in the Plan Statement to a statute or
regulation shall be considered also to mean and refer to any subsequent
amendment or replacement of that statute or regulation unless, under the
circumstances, it would be inappropriate to do so. The terms “spouse,”
“nonspouse,” “married,” “surviving spouse,” and other similar terms shall be
construed, interpreted and applied on a basis consistent with the federal
statute known as the Defense of Marriage Act.

11.7. Receipt of Documents. If a form or document must be filed with or received
by the Plan Administrator or other person (the “appropriate entity”), it must be
actually received by the appropriate entity to be effective. The determination
of whether or when a form or document has been received by the appropriate
entity shall be made by the Plan Administrator on the basis of what documents
are acknowledged by the appropriate entity to be in its actual possession
without regard to a “mailbox rule” or similar rule of evidence. The absence of a
document in the appropriate entity’s records and files shall be conclusive and
binding proof that the document was not received by the appropriate entity.

 

-32-



--------------------------------------------------------------------------------

11.8. Effect on Director Status. Neither the terms of the Plan Statement nor the
benefits under this Plan nor the continuance thereof shall be a term of the
engagement of any director. The Company shall not be obliged to continue this
Plan. The terms of this Plan shall not give any director the right to be
retained in the service of the Company. This Plan is not and shall not be deemed
to constitute a contract of employment between the Company and any director or
other person, nor shall anything herein contained be deemed to give any director
or other person any right to be retained in the Company’s employ or in any way
limit or restrict the Company’s right or power to discharge any director or
other person at any time and to treat him without regard to the effect which
such treatment might have upon him as a Participant in this Plan.

11.9. Choice of Law. Except to the extent that federal law is controlling, this
Plan Statement be construed and enforced in accordance with the laws of the
State of Minnesota (without regard to conflict of laws principles).

11.10. Delegation. No person shall be liable for an act or omission of another
person with regard to a responsibility that has been allocated to or delegated
to such other person pursuant to the terms of the Plan Statement or pursuant to
procedures set forth in the Plan Statement. Whenever any authority, function or
responsibility is delegated from one person to another, the discretion possessed
by the person making the delegation shall be fully assigned to the person
receiving the delegation unless a contrary intention is clearly expressed in the
delegation.

11.11. Tax Withholding. The Company (or any other person legally obligated to do
so) shall withhold the amount of any federal, state or local income tax, payroll
tax or other tax required to be withheld under applicable law with respect to
any amount payable under this Plan. All benefits otherwise due hereunder shall
be reduced by the amount to be withheld.

11.12. Expenses. All expenses of administering the benefits due under this Plan
shall be borne by the Company. The Accounts of Participants shall not be charged
for those expenses.

11.13. Service of Process. In the absence of any designation to the contrary by
the Plan Administrator, the Secretary of the Plan Administrator is designated as
the appropriate and exclusive agent for the receipt of service of process
directed to this Plan in any legal proceeding, including arbitration, involving
this Plan.

11.14. Spendthrift Provision. No Participant or Beneficiary shall have any
interest in any Account which can be transferred nor shall any Participant or
Beneficiary have any power to anticipate, alienate, dispose of, pledge or
encumber the same while in the possession or control of the Company. The Plan
Administrator shall not recognize any such effort to convey any interest under
this Plan. No benefit payable under this Plan shall be subject to attachment,
garnishment, execution following judgment or other legal process before actual
payment to such person.

 

-33-



--------------------------------------------------------------------------------

The power to designate Beneficiaries to receive the Account of a Participant in
the event of such Participant’s death shall not permit or be construed to permit
such power or right to be exercised by the Participant so as thereby to
anticipate, pledge, mortgage or encumber such Participant’s Account or any part
thereof, and any attempt of a Participant so to exercise said power in violation
of this provision shall be of no force and effect and shall be disregarded by
the Company.

This section shall not prevent the Plan Administrator from exercising, in its
discretion, any of the applicable powers and options granted to it upon the
occurrence of a Separation from Service, as such powers may be conferred upon it
by any applicable provision hereof.

 

  11.15. Certifications. Information to be supplied or written notices to be
made or consents to be given by the Plan Administrator pursuant to any provision
of this Plan may be signed in the name of the Plan Administrator by any officer
who has been authorized to make such certification or to give such notices or
consents.

 

  11.16. Errors in Computations. Participants shall be obligated to furnish such
information (including but not limited to current mailing addresses, social
security numbers, marital status, dates of birth and the like) as the Plan
Administrator may from time to time require for the effective and efficient
administration of this Plan. The Plan Administrator shall not be liable or
responsible for any error in the computation of any benefit payable to or with
respect to any Participant resulting from any misstatement of fact made by the
Participant or by or on behalf of any survivor to whom such benefit shall be
payable, directly or indirectly, to the Plan Administrator, and used by the Plan
Administrator in determining the benefit. The Plan Administrator shall not be
obligated or required to increase the benefit payable to or with respect to such
Participant which, on discovery of the misstatement, is found to be understated
as a result of such misstatement of the Participant. However, the benefit of any
Participant which is overstated by reason of any such misstatement or any other
reason shall be reduced to the amount appropriate in view of the truth and the
Plan Administrator may recover any prior overpayment and pursue all other
remedies that may be available.

 

-34-